—Appeal by the defendant, as limited by his motion, from an amended sentence of the County Court, Orange County (Phillips, J.), revoking a sentence of probation previously imposed by the same court (Berry, J.), upon a finding that he had violated a condition thereof, upon his admission, the sentence being an indeterminate term of 1 to 3 years’ imprisonment upon his previous conviction of driving while intoxicated as a felony.
Ordered that the appeal is dismissed as academic.
The defendant completed the service of his amended sentence (see, People v Griffin, 239 AD2d 936; People v Coleman, 179 AD2d 670). Therefore, the appeal must be dismissed as academic. Ritter, Acting P.J., O’Brien, Goldstein, Schmidt and Townes, JJ., concur.